—Order unanimously affirmed without costs. Memorandum: Petitioner met its burden of establishing by a preponderance of the evidence that respondent neglected her daughter. The evidence at the fact-finding hearing established that respondent, upon learning that her daughter had been sexually abused by her fiancé, refused to believe her daughter and declined her fiancé’s offer to vacate the home. In addition, petitioner presented expert proof that the daughter’s emotional condition has been impaired as the result of respondent’s actions (see, Family Ct Act § 1012 [f] [i]). Thus, petitioner established that the daughter has been impaired as the result of the failure of respondent to exercise a minimum degree of care in providing her daughter with proper supervision (see, Family Ct Act § 1012 [f] [i] [B]; Matter of Rita XX., 249 AD2d 850, 851; see also, Matter of Jennifer G. [appeal No. 2], 261 AD2d 823). (Appeal from Order of Chautauqua County Family Court, Hartley, J. — Neglect.) Present — ¡Green, J. P., Pine, Wisner, Kehoe and Balio, JJ.